Third District Court of Appeal
                                 State of Florida

                           Opinion filed January 14, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D14-2084
                           Lower Tribunal No. 12-38028
                               ________________


                          Elvira R. Hoyle Cisneros,
                                     Petitioner,

                                         vs.

          American Airlines, Inc., and Eulen American, Inc.,
                                    Respondents.


     On Petition for Writ of Certiorari to the Circuit Court for Miami-Dade
County, Appellate Division, Daryl E. Trawick, Judges.

      Philip D. Parrish and Julio C. Jaramillo, for petitioner.

     Rumberger, Kirk & Caldwell and Gregory M. Palmer and K. Abigail
Roberts, for respondent American Airlines, Inc., and Mitchel E. Kallet (Palm
Beach Gardens), for respondent Eulen American, Inc.


Before SUAREZ, LAGOA, and SCALES, JJ.

      SUAREZ, J.

      Following review of the petition for writ of certiorari and the response and

reply thereto, it is ordered that said petition is hereby denied. See Rodriguez v.
Miami–Dade County, 117 So. 3d 400, 404 (Fla. 2013) (“Only after irreparable

harm has been shown can an appellate court then review whether the petitioner has

also shown a departure from the essential requirements of law”). Petitioner may

depose defendant Eulen American, Inc. regarding the matters at issue. As such, at

this point, there is no irreparable harm that requires the issuance of a writ of

certiorari.




                                       2